Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 1 of 24
RECEIVED

Mail Room

 

United States District Court,

 

 

 

 

District of Columbia
| sela D. Caesar, Clerk of Court
| nai aeagal eg of Columbia
David Alan Carmichael, et al., )
) Civil Action No: 19-2316-RC
Plaintiffs - Petitioners )
) Re: Document No: 44
Vv. )
)
Michael Richard Pompeo, et al. )

PLAINTIFFS’ MOTION TO AMEND THE COMPLAINT
REGARDING DUE PROCESS
1. The Memorandum Opinion of August 28, 2020 (ECF 45), on page 18, said, “The

Court will grant Plaintiffs leave to amend their complaint with respect to their fourth cause of
action related to Carmichael’s passport revocation, noting that to survive a subsequent motion to
dismiss, they must allege sufficient facts that demonstrate that the procedure Carmichael
received was constitutionally defective.” Wherefore, we submit the following motion to amend
the complaint to include the allegation of sufficient facts, to augment the cause of action,
according to the facts which are material that relate to facts already submitted in the complaint,
and that relate to those things proffered by the Defense.
I. Motion To Consider Memorandum In Support And Exhibits

2. We move that the Court consider the Plaintiffs’ Memorandum In Support Of Motion
To Amend The Complaint Regarding Due Process, and the exhibits attached therewith, to
contextualize the facts and augmentation to the cause of action submitted hereafter.
II. Motion To Add Items To The Statement Of Facts In The Complaint

3. We move that the Court approve the addition of the following facts to the statement

of facts in the complaint, after paragraph 113; with additions labeled as “Amendment Two, .”

p. | of 24

 
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 2 of 24

Amendment Two 71. —_‘ Plaintiff Carmichael was told by several people, as well as

Plaintiffs Lewis and Pakosz, that their U.S. passports were denied for not providing a SSN, even
though the applicant had explained their religious prohibition against identifying with a SSN.
Those people said that the passport agency sent them the same affidavit form sent to Plaintiffs
Pakosz and Lewis. The passport agency explained that they would have to apply again, but
would continue to be denied a passport unless they identified with a SSN or filled out the
affidavit form swearing, “I (name) declare under the penalty of perjury under the laws of the
United States that the following is true and correct: I have never been issued a Social Security
Number by the Social Security Administration.” Plaintiff Carmichael understood that his
reapplying would manifest the same denial-result and Plaintiffs Lewis, Pakosz, and others who
were told to continue reapplying, only next time provide a SSN or fill in the form which Plaintiff
Carmichael could not file in good conscience. Carmichael understood that he cannot rightly
swear to hearsay information, nor could he in good conscience participate in the violation of 44
U.S.C. §3512, nor could he swear to something that was a distortion of the matter at hand.

Amendment Two 42. Notwithstanding that he made a forthright request for religious
accommodation, Plaintiff Pakosz was told that he must continue to reapply for a passport, with
the anticipation that his next application would be denied so long as he did not identify with a
SSN, or file an affidavit saying , “IJ (name) declare under the penalty of perjury under the laws of
the United States that the following is true and correct: I have never been issued a Social
Security Number by the Social Security Administration.” Plaintiff Pakosz objections were the
same as those of Carmichael cited in Amendment Two 1.

Amendment Two 93. _ Plaintiff Lewis received a letter from the passport agency,

saying his passport was denied because he did not identify with a SSN or file an affidavit saying,

p. 2 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 3 of 24

“I (name) declare under the penalty of perjury under the laws of the United States that the
following is true and correct: I have never been issued a Social Security Number by the Social
Security Administration.” Plaintiff Lewis’s objections were the same as those of Carmichael
cited in Amendment Two 41.

Amendment Two 4. _ Because we believe that the Social Security Administration
only has power to issue Social Security Account Numbers to their Social Security Account
records; each of us Plaintiffs believe that we can honestly say the phrase, “I have never been
issued a Social Security Number by the Social Security Administration.” Each of us also believe
that we cannot in good faith file an affidavit about somebody else’s activities or records but that
affidavits are only relevant and valid if they are done as a testimony of what is a matter of our
first-hand cognizance and experience rather than what might be based upon hearsay.

Amendment Two §5. Each of us Plaintiffs believe that no man has any authority to
issue any thing to us individually against our individual will, especially when the thing issued is
prohibited by the absolute law of the Creator as revealed in the Bible.

Amendment Two 46. Plaintiff Pakosz, in 2018, gave to Plaintiff Carmichael a copy of
every correspondence, and notes from every conversation, that he had with the State Department
regarding his passport applications and denials. Plaintiff Carmichael was aware of the conditions
put upon Pakosz and other people to swear “I have never been issued a Social Security Number
by the Social Security Administration” and of the futility of reapplying to reach the same result.

Amendment Two 47.Notwithstanding the semantics of making a statement saying “I”
have never been issued a SSN where records can only be issued a Social Security Account record
number, all Plaintiffs presume that swearing such a statement might be perceived as a fraud by

some who have a different understanding of the semantics.

p.3 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 4 of 24

Amendment Two 48.Each of the Plaintiffs knows of no way that they are a threat to
national security and have not been told by any person that they are a threat to national security.
Amendment Two 49.The Defendants falsely claim, in their memoranda to the District
Court, that they provided Carmichael due process through a post-revocation hearing. Their June
21, 2019 revocation letter cited where appeals processes are found but misstated that an appeal
was available (Memorandum [Memo.] Attachment 1). The opposite is true under the
circumstances according to the regulations that apply, namely 22 U.S.C. §51.60(f) and
§51.70(b)(2). The Defendants truthfully claimed that such appeal due process is not available
where they stated in correspondence to Carmichael and in correspondence to Pakosz and to
Lewis, of which Carmichael was privy, saying:
“In your letter, you also requested an administrative hearing. Please be advised that you
are not entitled to a hearing under Sections 51.70 through 51.74 of the passport
regulations in Title 22 of the Code of Federal Regulations. A hearing is not provided in
a case of an adverse passport action taken for failure to provide a SSN.” Bureau of
Consular Affairs, Passport Services, Office of Legal Affairs and Law Enforcement
Liaison ltr. to William Pakosz, FEB 26 2019, of which David Alan Carmichael was made
privy contemporaneously. (Memo. Attachment 2) (Emphasis added)
“However, our regulations don’t provide hearings for no security number for denial.
And there are certainly other legal avenues available outside the administrative hearing
process.” Christine McClean, Bureau of Consular Affairs, Passport Services, Office of
Legal Affairs and Law Enforcement Liaison statement to David Alan Carmichael, March
12, 2019 in phone conversation. (Memo. Attachment 3) (Emphasis added)
“Pursuant to 22 C.F.R. 51.70, a hearing is not provided for applications denied or
passports revoked for failure to provide a social security number.” Bureau of Consular
Affairs, Passport Services, Office of Legal Affairs and Law Enforcement Liaison Itr. to
David Alan Carmichael, June 25, 2019, regarding correspondence forwarded to them by
the White House. (Memo. Attachment 4) (Emphasis added)
Amendment Two 410. Plaintiff Carmichael’s passport was renewed, January 30,

2018, after Carmichael submitted a passport renewal application on January 20, 2018, along with

a request for religious accommodation because he could not identify with a SSN. (Memo.

p. 4 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 5 of 24

Attachment 5). The letter requesting religious accommodation text is herebelow:

“David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664

January 20, 2018

The Honorable Rex W. Tillerson
Secretary of State

United States Department of State

Via: National Passport Processing Center
P.O. Box 90155

Philadelphia, PA 19190-0155

RE: Passport Application Without SSN For Sincere and Bona Fide Religion
Mr. Secretary,

I have enclosed my current passport (Encl. 1) and my passport renewal application and
photograph (Encl. 2) along with my payment of $110.00 (Encl. 3), and evidence of the
United States recognizing and accommodating my practice of religion (Encl.4).

I came to understand that participation in Social Security and identification with its
number is prohibited in the scriptures of the Holy Bible. I discovered that any association
of my name with a SSN had been done as a matter of fraud. I wrote to the Social
Security Administration over twenty years ago, October 1, 1996, rescinding the
application that had been submitted associating my name with a SSN, explaining the
fraud and a particularly the prohibitions of religion . Over ten years ago, I won a money
judgment against the United States when my government employer opposed my
disassociation with SSN identification. David Alan Carmichael v. United States, 298
F3d. 1367, U.S. Ct. App. (Fed. Cir., Aug. 2002); 66 Fed. Cl. 115, U.S. Ct. Fed. Cl.
(2005). Through that judgment as well as its judgment payment (Encl. 4, showing the
term “n/a” in the TIN block), the United States government has demonstrated that it
recognizes the religion-based self-executing exception from the requirement of
identifying with a SSN. Your recognizing the self-executing exception to the
requirement on the issuing of my current passport reinforced that important principle of
law.

I understand that you use an electronic chip embedded in the passport book that enables
the passport. Ensure that there is no SSN associated with your records since any
association of my name with a SSN would have to be on the basis of fraud and fraudulent
identity theft and I would therefore not be able to use such a passport without
participating with the fraud as well as violating the prohibitions of the Holy Bible,
Revelation, Chapter Thirteen, inter alia.

p. 5 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 6 of 24

Please continue to provide accommodation on the basis of religion according to the
Religious Freedom Restoration Act, 42 USC 2000bb, et seq., and the self-executing First
Amendment, whether or not there is any statutory requirement to obtain or identify with a
SSN for a passport or any other reason.

Thank you for your service. May our Heavenly Father continue and increase His favor
upon you as you serve as one of His ministers according to His grace and power.

Respectfully yours,

Under the penalty of perjury, under the laws of the United States, the foregoing statement
and enclosures I hereby declare true:

[Signature — David Alan Carmichael]
DAC/slf

1) Current Passport

2) Passport Renewal Application, Form DS 82, with current photo (Memo.
Attachment 6)

3) Payment $110.00, Draft# 051406543 1333572301 1232

4) Judgment Fund Voucher For Payment, 1JAN2006 Fax from U.S. Justice Dept. to
U.S. Treasury Dept.” (Memo. Attachment 7)

Amendment Two 411. In Block “5. Social Security Number” of the passport renewal

form DS-82, I, Plaintiff David Alan Carmichael wrote, “N/A 42 USC 2000bb see letter.” I

referred to my letter addressed to Secretary of State Rex W. Tillerson, requesting religious

accommodation, mailed with my passport renewal application DS-82. (Memo. Attachment 6)

Amendment Two 412. Enclosed with my passport renewal application form DS-82 on

January 20, 2018, Plaintiff David Alan Carmichael provided a copy of Judgment Fund Voucher

For Payment, 1JAN2006 Fax from U.S. Justice Dept. to U.S. Treasury Dept (Memo. Attachment

7). That form was a communication from the United States Department of Justice to the United

States Department of Treasury, regarding the payment and tax reporting of a money judgment

payment of $165,020.50 to me where I paid approximately $38,000 in taxes. The Department of

p. 6 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 7 of 24

Justice in block “6. Taxpayer Identification Number‘(s):” used the term “n/a” which means
not applicable. According to Treasury Regulations, the Taxpayer Identification Number for
individuals is the Social Security Number.

Amendment Two 413. The full conversation between David Alan Carmichael and
Christine McClean of Consular Affairs, Passport Services, Legal Affairs, Law Enforcement
Liaison was recorded by David Alan Carmichael on March 12, 2019, and turned into a transcript
verified under oath by affidavit on March 21, 2019. The verified conversation transcript is
(Memo. Attachment 3) :

“Chris McLean: Hello, Chris McLean.

David: Hello, I’m David Alan Carmichael. I’m calling on behalf of the American
Christian Liberty Society and for one of our members who made a request for religious
accommodation, and he’s given me power of attorney. I drafted a letter for him a couple
of weeks ago, and he signed it, and it was a request for religious accommodation. He
recently got a letter back and it merely stated that it was from Bureau of Consular Affairs,
Passport Services, Office of Legal Affairs, Law Enforcement Liaison. It sort of said,
“No, we can’t do it. You don’t get an appeal hearing if you don’t provide a SSN.’ But
one of the things about his letter, it was very clear. It was a request for religious
accommodation. He certainly wasn’t willfully, intentionally, negligently or recklessly
not providing an SSN. And so he addressed the issue of, it says they “may” turn it down
but it doesn’t say “must” turn it down. He put a FOIA in there asking actually who it is
that makes the determinations, so that if he’s going to have to get it turned down or has to
deal with the situation that they actually know the person who it is that’s making the
determination. So I’m calling, on behalf of, to find information about who it is, if there is
no hearing over it being denied over an SSN, what is the process for religious
accommodation because that process has not been disclosed here.

Chris McLean: The process for religious accommodation. There is not a separate
process for that. The law does not give the Department of State any discretion. So....

David: (interrupting) Except the word is may. May is pretty discretionary.
Chris McLean: Have you, yeah, I’m just trying to pull it up. Give me a moment here.

David: And we do have other members who have had their passports approved, in the
same circumstance. In fact out of Sterling, Virginia.

Chris McLean: They have Social Security Numbers, and have they gotten passports

p. 7 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 8 of 24

recently.

David: Then I can explain that, pretty well. There are people who were identified with a
SSA record years ago when they were children, and then as adults came to the conclusion
that they couldn’t participate. They couldn’t identify with the number. And then, at that
point, you know, the response from the Social Security Administration is ‘Well just don’t
identify with the number.’ So, okay, press on smartly. And then, when you get in
situations like this, like you request a passport, to get it renewed, then it depends on who
is across the isles. Some people, they’ll send back this thing, ‘please sign this affidavit
that says you’ve never had an SSN. Well, as J understand, you’re probably a lawyer, but
that’s a little problematic because how do you an affidavit of first-hand-knowledge of
second-hand information. That’s a little squirley. Because there are some people,
depending on when they wrote the Social Security Administration, either their records
were suppressed, or I think the proper term is suppressed. And they’ ve gotten letters
from the Social Security Administration saying, ‘You’ve never had a number’ because
the record was suppressed. Then there was a point when they stopped that procedure. So
people are caught in this quagmire. As we see it, especially if it says “may”, they may
disapprove it if its, you know, somebody’s committing fraud or they owe fifty-thousand
dollars or more to the IRS and their trying to dodge it, that would be a reasonable reason
to deny a passport. And we’re all for it. But when you put a person in a position where,
hey! I can’t help what somebody else’s record is but I personally cannot identify with
that thing and a passport is an identification thing, and if you look at the Religious
Freedom Restoration Act and also the current memorandum to all departments on
religious freedom, it goes into great detail about the back-flips that government needs to
do when it has a conflict with somebody like William and myself. Because I’m in the
situation and of course but my passport got approved. And there’s other people across
the country who got their passport approved, but then William’s is not. So we’re trying
to find out who is it? You can look at the, like the hearing officer, is there something that
prohibits a hearing officer from looking at the specifics here and say, “What’s the
intention of the statute?” The intention is against those who owe fifty-thousand dollars or
more, have had due process with the IRS. The intention is to identify them and to keep
them at home. Of course, there is great history in law for that. But there’s also great
history in law for saying, ‘okay, you don’t really fulfill the compelling interest that we’re
looking for here.’ ‘You’re an honest guy with sincere abiding convictions even to the
point where it hurts you.’ ‘So we believe you’re sincere, and of course, all we want to
make sure it that you are a nice guy whose not trying to dodge something and leave the
country.” Seems to me that there, the appeal process ought to be able to address all the
laws, not just 22 USC 271 4a. (sic)

Chris McLean: Okay. That’d be nice. I understand the point you are making. However,
our regulations don’t provide hearings for no security number.

David: Okay.

Chris McLean: ... for denial. And there are certainly other legal avenues available
outside the administrative hearing process. But this Department’s position on this is

p. 8 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 9 of 24

very clear and fairly articulated which is that in order to obtain a United States passport,
which is not an entitlement, ?? then you need to comply with the requirements set by the
Department, and those requirements include either providing a social security number or
certifying that you do not have a social security number, meaning that a social security
number has never been issued to you.

David: So there’s one question that I have, to kind of close out, and a statement. But I'll
start with my statement. There was a very interesting Social Security Number that went
to the Supreme Court. It was Bowen versus Roy, it was Bowen BO WE N versus Roy.
One of the things that Bowen versus Roy said there, and actually it precipitated the Smith
versus Employment Division case that Congress actually wrote the RFRA to counter.

But one thing about Bowen versus Roy, it said, if a agency provides a alternative for
some non-religious reason, that it shows hostility toward religion when it provides a, let’s
say, technical accommodation, but not one for religion. I don’t know where you are on
the policy. Most likely you’re probably somebody who has great input on how your
department or your branch looks at these things. So I encourage you to do that. So, and
so we kinda gotta close this conversation here — What I’d like to do now is to know
whether the accommodation request was sent to the Secretary of State because it seems to
me, and us when we put the thing together, that if nobody else has the prerogative, it’s
not in the hearing processing, the due process through the, you know, appeal hearing or
whatever, that no doubt that the Secretary of State who makes regulations would have the
reservation and prerogative, and actually I think ministerial duty if he looks at the facts,
to actually provide the accommodation. How do we know whether, cause we don’t see it
in this letter, whether that request was actually forwarded to the proper office.

Chris McLean: It was forwarded to the proper office.

David: That’s fabulous.

Chris McLean: And again, Department policy is very clear and it is set out in multiple
locations that a Social Security Number is required (--).

David: Again, my encouragement to you is to consider the Executive Memorandum that
was published, I think two years ago, almost two years ago, in October 2017, for all
Departments that they would apply religious accommodations. And that’s it. I really
appreciate your information. And the very important thing was to know yes that it was
forwarded, because there is a stress reliever right there. That was really helpful. Thank
you very much. You’re Chris McLean and J appreciate your time.

Chris McLean: Hm, hm.

David: Okay, b-bye.”

Amendment Two 414. Christine McClean of Consular Affairs, Passport Services,

Legal Affairs, Law Enforcement Liaison discovered that Carmichael’s passport had been

p. 9 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 10 of 24

approved without a SSN during the conversation where Carmichael said, “Because I’m in the
situation and of course but my passport got approved.” (Memo. Attachment 3)

Amendment Two 415. There is no statute or regulation that would mandate the
Defendants send to the Plaintiffs, a form demanding a statement regarding those things that do,
or might, disqualify someone from being issued a passport pursuant to 22 C.F.R. §51.60(a)-(h).

Amendment Two 716. There is no statute or regulation that prohibits the Defendants
from issuing passports to Carmichael, Pakosz or Lewis, unless they first fill out a statement form
other than the passport application, declaring their status or other information regarding thing
that do or might disqualify someone from being issued a passport pursuant to 22 C.F.R.
§51.60(a)-(h).

Amendment Two 417. The person who initiated Carmichael’s passport revocation has
not been disclosed by the Defendants. On the basis of the conversation Carmichael had with
Christian McClean on March 12, 2019, and the other correspondence between Carmichael,
Pakosz and the Bureau of Consular Affairs, Passport Services, Office of Legal Affairs and Law
Enforcement Liaison, Plaintiff Carmichael believes that it is likely that Christine McClean
initiated the passport revocation in what Carmichael believes is a retaliation because of his
attempts to help Pakosz achieve accommodation for religion, and for Carmichael’s whistle-
blowing to the White House.

Amendment Two (18. Plaintiff Carmichael believes it is likely that the passport
revocation initiator did not communicate to Jonathan Rolbin the fact that there was a request for
religious accommodation with regard to Carmichael’s passport, but it must be confirmed by
discovery.

Amendment Two 419. Plaintiff Carmichael believes it is likely that the passport

p. 10 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 11 of 24

revocation initiator did not communicate to Jonathan Rolbin the fact Carmichael had been
assisting Pakosz with communications regarding a religious accommodation for Pakosz’s
passport.

Amendment Two 720. Plaintiff Carmichael believes it is likely that the passport
revocation initiator did not communicate to Jonathan Rolbin the fact that there was
correspondence from the White House regarding Carmichael’s query seeking intervention for the
accommodation of religion regarding the processing of passports.

Amendment Two 921. Plaintiff Carmichael believes it is likely that Christine McClean
falsely stated that William Pakosz’s request for religious accommodation was forwarded to the
proper office that could either communicate his request to the Secretary of State to whom he
directed the request, or to the proper office or officer who could intervene to grant the
accommodation.

Amendment Two 422. The Bureau of Consular Affairs, Passport Services, Office of
Legal Affairs and Law Enforcement Liaison instituted a statement form relating to 22 C.F.R.
§51.60(f), lacking the power of discretion by law or regulation.

Amendment Two (23. The Bureau of Consular Affairs, Passport Services, Office of
Legal Affairs and Law Enforcement Liaison without due process required by law, instituted a
statement form relating to 22 C.F.R. §51.60(f), though they did not create the same or similar
innovations regarding 22 C.F.R. §51.60(a)-(h).

Amendment Two 24. The Bureau of Consular Affairs, Passport Services, Office of
Legal Affairs and Law Enforcement Liaison without due process required by law, instituted a
statement form relating to 22 C.F.R. §51.60(f), but they did not create the same or similar

innovations regarding an opportunity to make a statement seeking religious accommodation for

p. 11 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 12 of 24

humanitarian reasons in keeping with 22 U.S.C. § 2721, and 22 U.S.C. § 2714a(1)(B), and the
Religious Freedom Restoration Act..

Amendment Two 425. The Bureau of Consular Affairs, Passport Services, Office of
Legal Affairs and Law Enforcement Liaison obstructed William Pakosz’s request for religious
accommodation to the Secretary of State by not forwarding it to the Secretary of State as
requested by Mr. Pakosz.

Amendment Two 426. The Defendant sent letters to Mr. Lewis and Pakosz, explaining
that they could not file an appeal for the passport renewal denial, but could continue to reapply,
notwithstanding that the result of the next application would be the same (Memo. Attachment 2).

Amendment Two 427. Neither of the Plaintiffs are those certified by the Secretary of
the Treasury as having seriously delinquent tax debt.

Amendment Two (28. Neither of the Plaintiffs are those to whom, pursuant to 22
C.F.R §51.60(a), “The Department may not issue a passport, except a passport for direct return to
the United States, in any case in which the Department determines or is informed by competent
authority that:

“(1) The Applicant is in default on a loan received from the United States under 22

U.S.C. 2671(b)(2)(B) for the repatriation of the applicant and, where applicable, the

applicant’s spouse, minor child(ren), and/or other immediate family members, from a

foreign country (see 22 U.S.C. 2671(d)); or

(2) The applicant has been certified by the Secretary of Health and Human Services as

notified by a state agency under 42 U.S.C. 652(k) to be in arrears of child support in an

amount determined by statute.

(3) [Reserved]

(4) The applicant is a covered sex offender as defined in 22 U.S.C. 212bI(1), unless

the passport, no matter the type, contains the conspicuous identifier placed by

the Department as required by 22 U.S.C. 212b.”

Amendment Two 429. Neither of the Plaintiffs are those to whom, pursuant to 22

C.F.R §51.60(b), “The Department may refuse to issue a passport in any case in which

p. 12 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 13 of 24

the Department determines or is informed by competent authority that:

“(1) The applicant is the subject of an outstanding Federal warrant of arrest for a
felony, including a warrant issued under the Federal Fugitive Felon Act (18
U.S.C. 1073); or

(2) The applicant is subject to a criminal court order, condition of probation, or
condition of parole, any of which forbids departure from the United States and the
violation of which could result in the issuance of a Federal warrant of arrest,
including a warrant issued under the Federal Fugitive Felon Act; or

(3) The applicant is subject to a U.S. court order committing him or her to a
mental institution; or

(4) The applicant has been legally declared incompetent by a court of competent
jurisdiction in the United States; or

(5) The applicant is the subject of a request for extradition or provisional request
for extradition which has been presented to the government of a foreign country;
or

(6) The applicant is the subject of a subpoena received from the United States
pursuant to 28 U.S.C. 1783, in a matter involving Federal prosecution for, or
grand jury investigation of, a felony; or

(7) The applicant is a minor and the passport may be denied under 22 CFR 51.28;
or

(8) The applicant is subject to an order of restraint or apprehension issued by an
appropriate officer of the United States Armed Forces pursuant to chapter 47 of
title 10 of the United States Code; or

(9) The applicant is the subject of an outstanding state or local warrant of arrest
for a felony; or

(10) The applicant is the subject of a request for extradition or provisional arrest
submitted to the United States by a foreign country.”

Amendment Two 430. Neither of the Plaintiffs are those to whom, pursuant to 22
C.F.R §51.60I, “The Department may refuse to issue a passport in any case in which:

(1) The applicant has not repaid a loan received from the United States under 22 U.S.C.
2670(j) for emergency medical attention, dietary supplements, and other emergency
assistance, including, if applicable, assistance provided to his or her child(ren), spouse,
and/or other immediate family members in a foreign country; or

(2) The applicant has not repaid a loan received from the United States under 22 U.S.C.

2671(b)(2)(B) or 22 U.S.C. 2671(b)(2)(A) for the repatriation or evacuation of the
applicant and, if applicable, the applicant’s child(ren), spouse, and/or other immediate

p. 13 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 14 of 24

family members from a foreign country to the United States; or

(3) The applicant has previously been denied a passport under this section or 22 CFR

51.61, or the Department has revoked the applicant’s passport or issued a

limited passport for direct return to the United States under 22 CFR 51.62, and the

applicant has not shown that there has been a change in circumstances since the denial,

revocation or issuance of a limited passport that warrants issuance of a passport; or

(4) The Secretary determines that the applicant’s activities abroad are causing or are

likely to cause serious damage to the national security or the foreign policy of the United

States.”

Amendment Two 431. Neither of the Plaintiffs are those to whom, pursuant to 22
C.F.R §51.60(d), “The Department may refuse to issue a passport in a case in which
the Department is informed by an appropriate foreign government authority or international
organization that the applicant is the subject of a warrant of arrest for a felony.”

Amendment Two 432. Neither of the Plaintiffs are those to whom, pursuant to 22
C.F.R §51.60(e), “The Department may refuse to issue a passport, except a passport for direct
return to the United States, in any case in which the Department determines or is informed by a
competent authority that the applicant is a minor who has been abducted, wrongfully removed or
retained in violation of a court order or decree and return to his or her home state or habitual
residence is necessary to permit a court of competent jurisdiction to determine custody matters.”

Amendment Two 433. Because the accusation is false and not the truth according to
the particular facts and circumstances, none of the Plaintiffs are those to whom, pursuant to 22
C.F.R §51.60(4), “The Department may refuse to issue a passport to an applicant who fails to
provide his or her Social Security account number on his or her passport application or who
willfully, intentionally, negligently, or recklessly includes an incorrect or invalid (SSN).

Amendment Two 434. Neither of the Plaintiffs are those to whom, pursuant to 22

C.F.R §51.60(g), “The Department shall not issue a passport card to an applicant who is a

p. 14 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 15 of 24

covered sex offender as defined in 22 U.S.C. 212bI(1).

Amendment Two 935. Neither of the Plaintiffs are those to whom, pursuant to 22
C.F.R §51.60(h), “The Department may not issue a passport, except a limited
validity passport for direct return to the United States or in instances where the Department finds
that emergency circumstances or humanitarian reasons exist, in any case in which:

(1) The Department is notified by the Attorney General that, during the covered
period as defined by 22 U.S.C. 212a:

(i) The applicant was convicted of a violation of 18 U.S.C. 2423, and

(ii) The individual used a passport or passport card or otherwise crossed an
international border in committing the underlying offense.

(2) The applicant is certified by the Secretary of the Treasury as having a
seriously delinquent tax debt as described in 26 U.S.C. 7345.

(i) In appropriate circumstances, where an individual’s passport application is
denied or passport revoked consistent with this part, the Department may issue
a limited validity passport good only for direct return to the United States.

[72 FR 64931, Nov. 19, 2007, as amended at 81 FR 60609, Sept. 1,
2016; 81 FR 66185, Sept. 27, 2016; 83 FR 21874, May 11, 2018; 84 FR
67185, Dec. 9, 2019]

Amendment Two 936. Neither of the Plaintiffs were demanded to file a statement
regarding the disqualifying conditions of 51.60(a) and 51.60(b), or the potentially disqualifying
conditions of 51.60(b)-(h) except for a request for social security number information which
might relate to 51.60(f).

Amendment Two 937. The word “may” in 22 C.F.R. 51.60(f) indicates that the
“Department” is not mandated to deny a passport to an applicant who fails to provide his or her
Social Security account number on his or her passport application or who willfully, intentionally,
negligently, or recklessly includes an incorrect or invalid Social Security account number.

Amendment Two 438. Neither of the Plaintiffs “fail(ed)” to provide his or her Social

Security account number but in fact exercised due diligence in requesting religious

p. 15 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 16 of 24

accommodation

Amendment Two 939. The words 22 C.F.R. 51.60(f) “willfully, intentionally,
negligently, or recklessly” are descriptive of words that indicate an action of wrong rather than
an action of right.

Amendment Two 40. The accusation that the Plaintiffs “failed to” or “willfully,
intentionally, negligently, or recklessly” or incorrectly, did not identify with a SSN are false
accusations, there has not been an adversarial trial, indictment, or other prosecution to prove the
accusation according to the law of our land. We are not guilty of anything that justifies the
Defendants’ denial of our right to international travel. We did not fail to provide social security
number information nor did we provide an incorrect number. We provided the social security
number information that applies to us, individually. That information we provided on the form is
just as valid, if not more valid, as is the Defendant’s affidavit form sent to other people which the
law and regulations said we need not file since it does not have a valid OMB number. The
Defendant allows other people, in lieu of an ‘actual’ SSN, to use terms such as “XXX-XX-XXXX”,
“n/a”, “not applicable”, “religious prohibition” as the fulfillment of the social security number
information requirement. Therefore, like other people who have had their passports approved
and renewed without using the exact numbers of a SSN, we did not “fail” to provide a social
security number and our information provided was purposefully correct. Therefore, we have
indeed fulfilled the provisions of 22 CFR 61.60 (f) and therefore ought not to have our passport
renewal be denied or revoked or be denied the due process of an appeal hearing.

Ill. Motion To Correct And Augment The Fourth Cause Of Action
4. We move that the Court approve the addition of the following corrections and

augmentation to the Fourth Cause of Action to secure justice. The corrections and additions

p- 16 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 17 of 24

clarify the matter in the context of the facts and law that was originally complained, and to dispel
the confusion that has been wrought in the contentions of the Defendants. Therefore, let the
Fourth Cause of Action strike the language currently in the complaint at paragraphs 123-125 and
replace the text with the following:

FOURTH CAUSE OF ACTION
(Violation of the Fifth Amendment to the U.S. Constitution)

123. The allegations contained in Paragraphs 1 through 113, AND Amendment Two,
paragraphs 1-40 of this Complaint are re-alleged and incorporated herein by presumed reference.
124. The Defendants Unlawfully Revoked Plaintiff Carmichael’s passport without pre-

revocation adversarial due process. They denied Plaintiffs Lewis’s and Pakosz’s passport
renewals contrary to due process. They deny all the Plaintiffs post revocation and post denial
adversarial due process. They strip all the Plaintiffs of their right to international travel
arbitrarily, without the Plaintiffs doing anything wrong, yet punish the Plaintiffs under the guise
of arbitrary and capricious color-of-law machinations.

a. The Defendants on one hand communicated to Carmichael in conversations on the
phone about the denial of Plaintiff Pakosz passport renewal, that no process for appeal or
religious accommodation is available, saying, “The process for religious accommodation. There
is not a separate process for that. The law does not give the Department of State any
discretion...... However, our regulations don’t provide hearings for no security number.”
(Memo. Attachment 3) They then collaterally say they offered a prohibited appeal process

b. The Defendants said to Carmichael in an official letter, “Pursuant to 22 C.F.R.
51.70, a hearing is not provided for applications denied or passports revoked for failure to
provide a social security number.” (Emphasis added) Bureau of Consular Affairs, Passport

Services, Office of Legal Affairs and Law Enforcement Liaison ltr. to David Alan Carmichael,

p. 17 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 18 of 24

June 25, 2019, regarding correspondence forwarded to them by the White House. (Emphasis
added) (Memo. Attachment 2)

c. The Defendants wantonly deny access to any adversarial appeal process through the
Defendants’ regulation, 22 Code of Federal Regulations (C.F.R.) §51.70(b)(2) in conjunction
with 22 C.F.R. § 51.60(f), whereby the appeal process normally afforded to the majority of
others is denied to the Plaintiffs when their passport applications are denied or revoked. Those
who are accused of failing to provide a Social Security Number, or who are accused of
“willfully, Intelligently, knowingly, or negligently” not identifying with a Social Security
Number are denied adversarial due process to determine whether their not identifying with a
Social Security Number was a wrong or a right under the particular facts and circumstances.

d. The Defendants regulation §51.60(f) paired with §51.70(b)(2) is a violation of the
constitution and due process in that it too broadly, unnecessarily, and improperly sweeps those of
us who are doing acts of righteous religion, hurting nobody, in with those who are doing acts of
wrong. They unlawfully punish us like miscreants or frauds who are not identifying with a
social security number because of a willful, intelligent, negligent or reckless acts of wrong. The
Defendants indiscriminate classification of innocent with malevolent activity must fall as an
assertion of arbitrary power. The regulation is not narrowly drawn to prevent the supposed evil,
which according to the FAST Act is prohibiting travel to those who have by full due process
been certified by the Secretary of the Treasury as having seriously delinquent tax debt.

e. The Defendants regulation §51.60(f paired with §51.70(b)(2) is a violation of the
constitution and due process in that it sets up a standard that would deny and revoke a passport,
and exclude an appeal process for that denial and revocation, using words that are vague, are not

defined in statute, and are arbitrarily applied since it is not clearly spelled out whether those

p. 18 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 19 of 24

words apply to those whose motive is to do a wrong or to also those whose motive is to do a
right. The Regulation says that failure to identify with a SSN on the passport application form
“may” cause the application to be delayed or denied but those who implement the regulation are
acting as if the passport application “must” be delayed and denied. There is no standard guiding
the decision process to determine what facts and circumstances ought to be included, or which
ought to be excluded, in determining whether a passport is or is not delayed or denied for not
identifying with a SSN.

f. The Defendants violated the constitution and due process when they allowed
someone who was not in the chain of decision making, when the Carmichael passport renewal
was adjudicated, to sua sponte become a super-secretary adjudicator after the fact. Waiver
provisions were properly applied in the reign of Secretary of State Rex Tillerson who had the
prerogative under the 22 U.S.C. 2714a(f)(1)(B) to waive the SSN requirement of Carmichael’s
passport renewal for humanitarian reasons, of which religion is one of those reasons. Secretary
Tillerson also had the prerogative to waive the SSN requirement for reasons of religion pursuant
to 22 U.S.C. §2721 since free exercise of religion is protected by the first amendment and
includes not merely belief, but activity, membership, association, etc. In the after-the-fact
retroactive action by the Defendant against Carmichael, the Secretary of State’s successor to
whom the religious accommodation was addressed was not consulted regarding the waiver
prerogatives that remain reserved to the Secretary of State. The violations of due process by the
Defendants cause the Plaintiffs to be detained without being convicted of a crime and there is no
probable cause for issuing a warrant of arrest by the standards of the Fourth Amendment.

g. The Defendants violated the constitution and due process prohibiting any reasonable

due process by which to obtain a passport or accommodation for religion by saying that we must

p. 19 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 20 of 24

continue to reapply for a passport under the same conditions that the Defendant says will warrant
the denial or revocation of our applications for passport. The Defendant is unconstitutionally
demanding that we can recapture our freedom to travel by simply in good faith abandoning our
activity of religion. See Aptheker v. Secretary of State, 378 U.S. 500, 507 (1964)

h. The Defendants violated the constitution and due process where the Defendant will
rightfully issue passports to people who do not identify with a SSN and have either successfully
evaded any association with a SSN or have succeeded in having the Social Security
Administration suppress any record that was associated with them. The Defendants’ process for
determining which of the ‘haves’ or ‘have-nots’ gets a passport is not substantive due process.

i. The Defendants violated the constitution and due process where their procedure to
separate the ‘SSN-haves and have-nots’ is to demand that those who have already filed a
passport application under oath, fill out a particular secondary form, demanding a particular
statement under oath, where such statement is not prescribed by statute or regulation. In fact,
their demanding the particular attestation under oath on the particular form is a process
proscribed by statute 44 U.S.C. § 3512. Contrary to the due process protected by 44 U.S.C. §
3512 we are penalized by the denial of our right to travel, without due process, where that law of
Congress says that we cannot be penalized for not completing the form.

j. The Defendants violated due process in that the Statute 22 U.S.C. §2714a(f),
subparagraph (1)(A) that “authorizes” them in permissive terms to deny or revoke a passport in
some instances where an applicant does not identify with a SSN; but the Defendant excludes a
provision for our gaining access to the Secretary of State to apply for a waiver, or to enable us to
obtain the waiver provided for in 22 U.S.C. §2714a(f), subparagraph (1)(B).

k. The Defendants violated due process where the Statute 22 U.S.C. §2714a(f),

p. 20 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 21 of 24

subparagraph (1)(A) uses permissive language to the Secretary of State to deny a passport related
to instances where someone does not identify with a SSN. The Defendants’ regulations
§51.60(f) paired with §51.70(b)(2) institute a mandate to those who apply the regulations that
they should deny or revoke passports when someone does not identify with a SSN;
notwithstanding that the statute has left to the discretion of the Secretary of State the retained
power do not deny a passport over someone not identifying with a SSN.

125. The actions of the Defendants to deny Plaintiffs Lewis’s and Pakosz’s passport
renewal applications and to revoke Carmichael’s passport without substantive due process of law
is arbitrary, capricious, an abuse of discretion, an act of reprisal for whistle-blowing, a
depravation of the right to travel abroad without due process of law, in violation of the Fifth
Amendment to the Constitution of the United States; and affects the deprivation of rights secured
by the First and Ninth Amendments. It is a severe restriction upon, and in effect a prohibition
against, world-wide foreign travel, injuring our constitutional liberty closely related to free
speech, association, religion, and right to redress grievances. It penalizes and punishes plaintiffs
and restricts our liberty on without even legislative or administrative fact-findings that we are
subversives; penalizing us as if we had committed a crime but without benefit a trial according to
due process, which requires a trial by jury before an independent judge, after an indictment, and
in accordance with all the other procedural protections of the Fourth, Fifth and Sixth
Amendments. It denies the plaintiffs freedom of speech, association, religion, and redress which
the First Amendment guarantees and punishes conduct that is protected by the First and Ninth
Amendments. Aptheker v. Secretary of State, 378 U.S. 500, 507 (1964)

IV. Afterword

p. 21 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 22 of 24

We do believe that the FAST Act which produced 22 U.S.C. §2714a(f) can be held as
constitutional if the Defendant can construe the permissive language to enable the Secretary of
State to apply statutes designed to protect religion, speech, association, due process, privacy, etc.
are applied; namely the U.S. Code sections 22 U.S.C. §2721, 42 U.S.C. §2000bb, et. seq., and 44
U.S.C. §3512, 5 U.S.C. 552a, 42 U.S.C. §408. If the language of 22 U.S.C. §2714a(f) is too
vague or overbroad to allow for our having passports without identifying with the number of the
beast Social Security Number, then we reserve the right to move for amendment of the complaint
to challenge the constitutionality of that section of the FAST Act.

On Friday, September 25, 2020, we notified the Defendants of our intention to file the
motion for amendment of the complaint on the fourth cause of action. We’ve not heard a reply

and presume the Defendant intends to reserve their right to respond in accordance with the rules.

I, David Alan Carmichael, declare that this foregoing “PLAINTIFFS’ MOTION TO AMEND
THE COMPLAINT REGARDING DUE PROCESS” is produced by myself in agreement with
my fellow plaintiffs, Lawrence Lewis and William Pakosz. With my signature here below, I
declare the statements know to me by first hand knowledge true, or understood by me to be true
by evidence of which I am aware. I so swear it to be true in subjection to the witness and

judgment by our Heavenly Father, the Son Jesus Messiah, and the Holy Spirit.

Sign: be plea LL Date: Al Clo 2 2220

David Alan Carmichael

p. 22 of 24
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 23 of 24

I. Lawrence Donald Lewis, declare that this foregoing ‘PLAINTIFFS’ MOTION TO AMEND
THE COMPLAINT REGARDING DUE PROCESS” is produced by Plaintiff Carmichael with
my agreement with him and fellow plaintiff William Pakosz. With my signature here below, [
declare the statements know to me by first hand know ledge true. or understood by me to be true
so swear ti to be true in subjection to the witness and

by evidence of which | am aware.

judgment by our Heavenly Father. the Son Jesus Messiah. and the Holy Spirit.

   

try Fr — A
WA POL aw rence Donald 1. ewts

 

 
Case 1:19-cv-02316-RC Document 46 Filed 09/30/20 Page 24 of 24

I, William Mitchell Pakosz, declare that this foregoing “PLAINTIFFS’ MOTION TO AMEND
THE COMPLAINT REGARDING DUE PROCESS” is produced by Plaintiff Carmichael with
my agreement with him and fellow plaintiff Lawrence Lewis. With my signature here below, I
declare the statements know to me by first hand knowledge true, or understood by me to be true
by evidence of which I am aware. I so swear it to be true in subjection to the witness and

judgment by our Heavenly Father, the Son Jesus Messiah, and the Holy Spirit

Sign: D, Sooo: 2D Date: LE LLLEZ AO? a

William Mitchell Pakosz >

p. 24 of 24
